DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Allowable Subject Matter
Claim 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Notes
	Independent claims diagrammed as 

RF configurations = operational RF parameter weights + reward matrix [RF configuration & operational RF parameters]

Select RF configuration using operational [RF parameters] + [operation RF parameter weights]

Response to Arguments
35 USC § 103


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdakov et al. “Positioning Unmanned Aerial Vehicles as Communication relays for Surveillance Tasks,” Linkoping University, June, 2009 in view of Park (US-20180152870).
As to claim 1, 9, 15: Burdakov teaches a radio frequency (RF) communication system comprising: … a plurality of mobile vehicles, each mobile vehicle comprising RF equipment … reward (abstract, section I, section III, fig.1: UAV relay chain, mobile relays established taking cost, non-negative costs, quality, position, performance, safety, distance, minimum free angle between two successive positions, obstacles into account; section IV: “solve the all hops optimal path problem”, cost functions facilitate reward/cost and help to optimize the path and may be analogized to “reward matrices”; cheapest path tree / least cost path; TABLE I including path length, cost, predecessor).
Burdakov may not explicitly teach an oversight controller configured to generate a plurality of operational RF parameter weights corresponding to a steady RF operating (could refer to mRU) configured to generate a plurality of operational RF parameter weights corresponding to a steady RF operating state fig.1, fig.19, [0193, 306, 308, 320]: state table update may be received by mTE UAV; wherein “operational RF parameter weights” is not defined and may corresponding to the table update received by the mTE, they are steady state in the sense that the mTE UAV uses them when at a certain location); … , and a controller configured to determine a … matrix including a plurality of different RF equipment configurations and associated RF operational parameters (fig.1, fig.19, [0193, 306, 308, 320]: mTE UAV 140, i.e. UE, generates beam operation state table state table of MRU including configurations and parameters such as azimuth, elevation, location; [0016]: optimize, i.e. reward for, beam search, beam switch, movement),1 and operate the RF equipment to implement an RF equipment configuration based upon the … matrix (fig.19) and the operational RF parameter weights from the oversight controller to achieve the steady RF operating state (fig.1, fig.19, [0193, 306, 308, 320]: state table update may be received by mTE UAV, weights may just refer to the updated configurations and parameters).


	Dependent Claims
Claim 2, 8, 10, 14, 16, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdakov in view of Park (US-20180152870).
As to claim 2, 10, 16: Burdakov teaches the RF communication system of claim 1, 9, 15.
Burdakov may not explicitly teach wherein the possible RF equipment configurations comprise transmit and receive operating configurations.  However, Park teaches wherein the possible RF equipment configurations comprise transmit and receive operating configurations (fig.1, fig.19, [0193, 306, 308, 320]: state table: beams configuration for transmission / reception).
Thus, it would have been obvious to one of ordinary skill in the art to implement UAV reward matrices, taught by Park, into the UAV network, taught by Burdakov, in order to implement beam configurations for the UAV to communicate with a base station. In addition it would have been obvious to combine Park and Burdakov in a 

As to claim 8, 14, 22: Burdakov teaches the RF communication system of claim 1, 9, 15 wherein each mobile vehicle comprises an unmanned aerial vehicle (UAV) (abstract, section I, section III, fig.1: UAV relay chain, mobile relays).

Claim 3, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdakov, Park (US-20180152870) in view of Durham (US-8201773).
As to claim 3, 11, 17: Burdakov teaches the RF communication system of claim 1, 9, 15. 
Burdakov, Park may not explicitly teach wherein the possible RF equipment configurations comprise radar operating configurations.  However, Durham teaches wherein the possible RF equipment configurations comprise radar operating configurations (7:23-30: radar configurations of UAVs).
Thus, it would have been obvious to one of ordinary skill in the art to implement radar configuration for UAVs, taught by Durham, into the reward matrix for beam configurations, taught by Durham, in order to enable the UAV to perform radar functions and detect distant objects. In addition it would have been obvious to combine Burdakov and Durham in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 4, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdakov, Park (US-20180152870) in view of Hall (US-20180234970).
As to claim 4, 12, 18: Burdakov teaches the RF communication system of claim 1, 9, 15.
Burdakov, Park may not explicitly teach wherein the possible RF equipment configurations comprise operating frequency band configurations.  However, Hall teaches wherein the possible RF equipment configurations comprise operating frequency band configurations (claim 1, claim 9: state machine).
Thus, it would have been obvious to one of ordinary skill in the art to implement frequency configurations for a reward matrix, taught by Hall, into the UAV reward matrix, taught by Park, in order to configure the UAV with desirable frequency configuration. In addition it would have been obvious to combine Burdakov and Park in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 5, 6, 13, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdakov, Park (US-20180152870) in view of O’Shea (US-10396919).
As to claim 5, 19: Burdakov teaches the RF communication system of claim 1, 15 
([0105]: update communication parameters using QL algorithm) (see also 20200033869 at [105]).
Thus, it would have been obvious to one of ordinary skill in the art to implement QL to update communication parameters, taught by O’Shea, into the communication parameters, taught by Park, in order to optimize communications between the UAV and base station. In addition it would have been obvious to combine Burdakov and O’Shea in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 6, 13, 20: Burdakov teaches the RF communication system of claim 5, 9, 19.
Burdakov may not explicitly teach wherein the oversight controller is configured to change the operational RF parameter weights based upon based upon Q-learning.  However, O’Shea teaches wherein the oversight controller is configured to change the operational RF parameter weights based upon based upon Q-learning ([0105]: update communication parameters using QL algorithm) (see also 20200033869 at [105]).
.

Claim 7, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdakov, Park (US-20180152870) in view of Feng (US-20150256320).
As to claim 7, 21: Burdakov teaches the RF communication system of claim 1, 15.
Burdakov, Park may not explicitly teach wherein each controller is configured to implement an RF equipment configuration based upon the reward matrix and a linear optimization.  However, Feng teaches wherein each controller is configured to implement an RF equipment configuration based upon the reward matrix and a linear optimization ([0142-0147]).
Thus, it would have been obvious to one of ordinary skill in the art to implement linear optimization, taught by Feng, into the UAV parameters, taught by Park, in order to optimize the communication parameters . In addition it would have been obvious to combine Park and Feng in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  Linear optimization or linear programming is a generic term for min-maxing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW C OH/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 reward matrix = [different RF equipment configurations + RF operational parameters].  The term “reward” does not appear to be an actual factor as nothing involving any rewarding occurs.  It appears to be a label that does not confer any meaning.